Citation Nr: 0017653	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to March 
1946.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO granted entitlement to an 
increased evaluation of 30 percent for PTSD effective from 
date of reopened claim, June 10, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran is retired from the Civil Service and 
currently works as a self-employed carpenter.

2.  PTSD is manifested by symptoms including anxiety, 
depression, irritability and avoidance of crowds with GAF 
scores of 55 and 60 representing overall moderate symptoms.  

3.  PTSD is not productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An historical review of the record shows that by rating 
decision of October 1954 the RO granted service-connection 
for psychoneurosis evaluated as noncompensable based upon the 
evidence of record.  In December 1976 the RO granted a 
compensable evaluation of 10 percent for psychoneurosis 
manifested by anxiety based upon the evidence of record.

The record is nonrevealing until June 10, 1998, when the RO 
received the veteran's reopened claim for an increased 
evaluation for service-connected psychoneurosis.

An August 1998 VA psychiatric examination report shows the 
veteran's claims file (C-file) was made available to and 
reviewed by the examiner.  It was noted that the veteran 
arrived at the stated time and place of appointment, having 
driven from his home to the examination.  He was described as 
seasonally dressed.  

On mental status examination the veteran was friendly and 
cooperative.  He showed a wide range of affect appropriate to 
subject matter.  He became tense and emotional when 
discussing combat experiences and its impact upon his life.  
He appeared to have tears well up, but he did not lose 
emotional control.  His thinking processes were sequential, 
pertinent and relevant.  Thought content showed no evidence 
of delusion, obsessions or compulsions.  He denied 
hallucinations.  He was oriented to time, place and person.  
He was able to do simple calculations and reversals.  He was 
able to do simple and complex abstractions.  

Recent and remote memory was grossly intact.  He had general 
fundamentals of information appropriate to his life 
experience and formal education.  He was considered to be in 
the normal range of intelligence.  He had intellectual 
insight and judgment for simple, social situations.  He was 
able to demonstrate a general understanding of business 
practices and financial obligations.  He was considered 
competent for financial purposes.

The veteran never had any inpatient hospitalizations.  He was 
not in any kind of counseling presently, although 
arrangements were made for him to be followed up by the PTSD 
clinical traveling team.  He stated he was having combat 
nightmares but was unable to identify the frequency.  He said 
it usually happened when he thought about the war or watched 
something on TV that reminded him of the war.  He denied 
having flashbacks.  He admitted to having intrusive 
recollections of a variety of his combat experiences off and 
on.  Unexpected, loud noises caused him usually to jump 
excessively.  He was retired.  When asked how his combat 
related PTSD impacted him currently, he stated that he had a 
very short temper.  He had no patience for anything.  He 
noted he was so irritable and aggressive that he and his wife 
had thought about separating many times.

Based on the available information, it was the examiner's 
opinion that the veteran warranted the diagnosis of PTSD, 
chronic.  The examiner determined that the veteran's past 
diagnoses of general anxiety disorder, neurosis, shell shock, 
combat fatigue, etc., all should be changed to the current 
nomenclature which is PTSD.  The examiner certified that this 
was correct and accurate, that many of the former diagnoses 
were no longer utilized, and the correct diagnosis would was 
PTSD.  The global assessment of functioning (GAF) appeared to 
warrant a GAF 60 based on combat-related PTSD. 

VA psychiatric outpatient treatment records from August 1998 
to September 1999  show essentially monthly visits or so 
through approximately March 1999.  In September 1999 the 
veteran's complaints included short temper, intrusive 
thoughts, anxiety, irritability, poor sleep and nightmares.

In June 1999 the veteran attended a hearing before a Hearing 
Officer at the RO.  A copy of the hearing transcript is on 
file.  He testified that his PTSD was manifested by 
irritability, short temper, depression and avoidance of 
crowds.  He had retired from the Civil Service and currently 
worked for himself as a carpenter.  He was on anti-depressant 
medication and was seen by a psychiatrist generally on a 
monthly basis.  

An October 1999 VA psychiatric examination report shows the 
veteran's C-file was made available to and reviewed by the 
examiner.  The veteran arrived approximately 20 minutes early 
for the examination.  He had driven himself from his home to 
the examination.  He was dressed comfortably and 
appropriately for the season and occasion.  His hygiene and 
nutrition appeared good.  He rose and smiled amiably upon 
introduction.  His eye contact was strong and steady.  
Despite his age he was able to comfortably ambulate down to 
the examiner's office for the duration of the examination.  
He was described as friendly and open during the examination.  

The veteran had begun treatment for some symptoms of his PTSD 
subsequent to the last evaluation in August 1998.  Relative 
to his PTSD he was seen approximately once every two months.  
He had been invited to participate in some psychotherapy 
groups and individual sessions but declined.  He found the 
groups and the individual sessions too disturbing and too 
provocative for his liking.  He was on psychiatric 
medications.  He had not been hospitalized since the last 
evaluation in August 1998.  

The veteran was generally retired although he sounded like he 
maintained an active lifestyle.  He presently called himself 
a carpenter and had a small shop in his home.  He did 
carpentry and contracting work in his community such as 
installing garage doors, building structures made of wood, 
and working with wood and electric contracting operations.  
His being almost retired meant that he did this on a part 
time basis.  It kept him occupied and he enjoyed the work.  
He belonged to numerous organizations, although he did not 
participate actively. 

The veteran had some friends he met with occasionally on an 
informal basis.  He maintained close ties with his family to 
include his wife and two children who lived in the area, and 
one child who lived in California.  Up until approximately 
three years before, he and his wife traveled easily with a 
fifth wheel trailer.  They basically headed south for the 
winter.  

However, traveling had lessened drastically, primarily due to 
his wife's physical condition.  It appeared that the veteran 
enjoyed a pretty sociable existence although there were 
strict limitations.  For example, he avoided any serious WW 
II discussions or entertainment.  He avoided groups of 
people, especially groups doing formal activities like taking 
care of bureaucratic matters, minutes, and administrative 
tasks.  

The veteran was currently taking medication for anxiety and 
depression, primarily with some for sleep.  He seemed to 
experience moderate impairment in social functioning relative 
to anxiety and depression, oftentimes with military matters 
stimulating him to the point of anxious reactions currently 
and depressive reactions later.  He experienced sleep 
impairment.  He found himself able to sleep fairly well, but 
oftentimes experienced intrusive distressing dreams.  He 
experienced hyperarousal symptoms as indicated by the 
difficulty with his sleep pattern.  He reported anger 
outbursts, irritability, difficulty concentrating, and 
increased startle response. 

On mental status examination the veteran's speech was within 
normal limits.  His mood was anxious relative to the 
examination.  Affect was moderately depressed.  He was 
oriented to person, place, time, and purpose.  The examiner 
estimated his intellectual functioning to be in the 
bright/normal range.  He exhibited difficulties with 
attention and concentration.  His memory to include 
immediate, recent, and remote was grossly intact.  He showed 
full insight into his mental health predicament, good 
judgment about future goals and the means to achieve them.  
He displayed no ruminations, obsessions, delusions, or 
compulsions, and denied suicidal or homicidal ideations or 
hallucinations.  His thinking processes, when aroused, became 
tangential.  He seemed to experience blocking with 
derailment.  

He displayed a foundation of information commensurate with 
his background, education, and life experiences.  He was 
expected to be capable of handing his own funds.  Diagnosis 
was PTSD, chronic.  GAF was 55 (current).

The examiner's discussion shows that the GAF specified was 
meant to indicate a moderate degree of difficulty with much 
of the social functioning and personal emotional functioning 
that requires his attention.


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders including PTSD were revised.  
61 Fed. Reg. 52965 (1996).  A 100 percent rating is assigned 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name. 
Diagnostic Code 9411.



A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  Id.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's assertions concerning the severity 
of his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  
In this regard, the Board notes that the veteran was given 
the opportunity to identify additional evidence pertinent to 
his claim for increased compensation benefits.  Additional 
evidence was obtained to include association with the claims 
file of relevant psychotherapy reports.  Moreover, the 
veteran has been afforded two VA special comprehensive 
psychiatric examinations.  He was afforded the opportunity to 
present oral testimony in support of his claim before a 
Hearing Officer at the RO, and a transcript of his testimony 
has been associated with the claims file.

In this case the veteran filed his reopened claim for an 
increased evaluation for PTSD in June 1998.  The record is 
silent for any pertinent treatment for many years prior to 
the filing of his current reopened claim.  Importantly, the 
Board notes that since the veteran filed his reopened claim 
for increased compensation benefits in June 1998, his 
service-connected PTSD is rated solely under the amended 
criteria which became effective in November 1996.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The pertinent evidence of record primarily consists of 
comprehensive VA psychiatric examination reports conducted in 
August 1998 and October 1999.  Importantly, the Board notes 
that the veteran is retired from the Civil Service and 
currently works as a self-employed carpenter.  His PTSD 
includes symptoms manifested by anxiety, depression, 
irritability, and avoidance of crowds.  Otherwise, he has 
been generally considered to be appropriately dressed, 
oriented in all spheres, and friendly.  He has been reported 
to have intact memory and thought content, good insight and 
judgment and intellectual functioning in the bright normal 
range.  He is able to do simple and complex abstractions.  He 
belongs to many organizations and has close family ties.  
Despite the fact that he avoids crowds and certain topics for 
discussion, he has been described as an individual who 
otherwise enjoys a sociable existence.  Prior to a 
deterioration in his wife's physical condition, they used to 
travel south for the winter.  The veteran has friends that he 
meets occasionally on an informal basis.

Significantly the examination findings reflected GAF scale 
scores of 55 and 60.
As a point of reference, the Board notes that according to 
the United States Court of Appeals for Veterans Claims 
(Court), the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health, illness, and that scores of 51-60 
ratings indicate "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240 (1995).

Upon further review of the evidence, the Board notes the 
record is clearly absent evidence of PTSD that is productive 
of occupational and social impairment manifested by reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Rather, the psychiatric symptoms of PTSD are shown to more 
nearly approximate the criteria for the currently assigned 30 
percent evaluation which contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

In view of the foregoing, the Board notes that the 
preponderance of the evidence is negative and against the 
grant of an increased schedular evaluation for PTSD.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular in 
light of the veteran's claim for increased evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 237 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

It is clear that PTSD has not rendered the veteran's 
disability picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  The record shows that following 
his retirement from the Civil Service he still manages to 
work as a self-employed carpenter. 

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

